Citation Nr: 0030192	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  93-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for service-connected post-traumatic stress disorder (PTSD) 
for the period from May 28, 1991, to May 16, 2000.

2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
PTSD and assigned a noncompensable rating for that disorder.  
The veteran appealed the assignment of the noncompensable 
rating to the Board.

The Board remanded the case in October 1994 and December 1998 
for further development.  In June 2000, the RO granted an 
initial rating of 10 percent for the service-connected PTSD 
from May 28, 1991, and assigned a 50 percent rating effective 
May 16, 2000.

The veteran's accredited representative has submitted 
numerous arguments on behalf of the veteran that the Board 
feels compelled to address for the purpose of clarification.  
The veteran's only service connected disability is PTSD, the 
issue before the Board entitlement to an increased rating for 
PTSD, and the applicable disability ratings for PTSD are 
concerned with industrial impairment, or employability.  The 
veteran's accredited representative, in her presentation 
dated September 5, 2000, contends that a statement of an 
examiner to the effect that the veteran was unemployable due 
to PTSD should be construed as a claim for a total rating for 
compensation based on individual unemployability.  Individual 
unemployability may be warranted where the veteran's service 
connected disabilities are so severe as to prevent the 
veteran from attaining or maintaining substantially gainful 
employment.  Inasmuch as there is only one service connected 
disability, and inasmuch as rating that disability requires a 
determination as to the degree of unemployability resulting 
from that disability, the Board does not find that a separate 
claim has been raised by the examiner's comment.  What is 
more important, a claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidence a belief in entitlement."  
38 C.F.R. § 3.1(p) (1999).  "Any communication or action 
indicating an intent to apply6 for one or more benefits . . 
.. may be considered an informal claim.  Such informal claim 
must identify the benefit sought."  38 C.F.R. § 3.155(a) 
(1999); see also Brannon v. West, 12 Vet. App. 32 (1998).

In her presentation, the veteran's accredited representative 
also indicated that the "veteran's nonservice-connected 
disabilties have not been given numerical ratings."  The 
issue on appeal to the Board, entitlement to an increased 
rating for PTSD, does not involve nonservice-connected 
disabilities; neither are nonservice-connected disabilities 
pertinent to a claim for a total rating based on individual 
unemployability.  It may be that the representative is 
claiming entitlement to nonservice-connected pension 
benefits, due to permanent and total disability due to all 
disorders, whether service connected or not.

The representative, on behalf of the veteran, does reference 
claims to entitlement to service connection for the 
following:  hypertension, claimed as secondary to PTSD; 
coccidiomycosis; a rash due to Agent Orange; a prostate 
problem; kidney problems; and hyperthyroidism.  She notes 
that a rating decision dated August 7, 1998 (of which the 
veteran was properly notified on August 18, 1998) denied 
service connection for coccidioidomycosis due to herbicides, 
chronic renal insufficiency, hypertension and a skin rash.  
However, no notice of disagreement was filed with respect to 
this rating decision.  In discussing this rating decision the 
representative points out that a VA Form 646 was filed on 
July 13, 1998 and an informal hearing presentation submitted 
on November 19, 1998.  Insofar as she may be suggesting that 
either the VA Form 646 or the informal hearing presentation 
was a notice of disagreement, the Board notes that both 
documents reference only the issue of an increased rating for 
PTSD.  Moreover, the Form 646 predates the rating decision, 
and the informal hearing presentation cannot be construed as 
a notice of disagreement because it was submitted to the 
Board and not to the RO.  See 38 C.F.R. § 20.300 (1999).  
Insofar as the veteran's accredited representative wishes to 
request that these claims be reopened, this matter, as well 
as the other possible claims, are hereby referred to the RO 
for appropriate clarification and action.

Finally, the representative claims that clear and 
unmistakable error was committed in the October 1991 rating 
decision which assigned a 10 percent disability evaluation 
for PTSD.  As this rating decision is not final, but is 
currently before the Board on appeal, the rating decision is 
not subject to a claim of clear and unmistakable error.


FINDINGS OF FACT

1.  During the period contemporaneous to the assignment of 
the initial rating for service-connected PTSD, the 
service-connected condition was manifested by no more than 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment or by no more than mild 
or transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

2.  In 1997, the service-connected PTSD was manifested by no 
significant industrial impairment and no more than mild 
social impairment.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
service-connected PTSD for the period from May 28, 1991, to 
May 16, 2000, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed the assignment by the RO of an original 
or initial rating for service-connected PTSD.  There is a 
"distinction between an original rating and a claim for an 
increased rating" and this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (emphasis in original).  For instance, where a veteran 
appeals the initial assignment of a disability rating, the 
statement of the case should treat the appeal as one 
expressing disagreement with the original rating award and 
not as one for an increased evaluation because "this 
distinction is not without importance in terms of VA 
adjudicative actions".  Fenderson, 12 Vet. App. at 132.

Moreover, the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  For example, the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- does not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, the evidence 
contemporaneous with the claim and the initial rating 
decision granting service connection should be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the appeal of the initial 
rating assigned for a disability, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the RO identified the issue on appeal in a July 
1997 supplemental statement of the case not as a claim for an 
"increased" disability rating for the service-connected 
PTSD but rather more appropriately as "Evaluation of" 
service-connected PTSD.  More importantly, the RO has 
provided the appellant with the appropriate applicable 
regulations, including both the old and the new criteria for 
rating mental disorders in the VA Schedule for Rating 
Disabilities which were revised in November 1996 -- and has 
provided an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for the 
service-connected PTSD.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned to his service-
connected PTSD.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, the Board notes that the RO did assign a 
"staged" rating in this case by assigning a 10 percent 
initial rating from May 28, 1991, and then assigning a 50 
percent rating effective May 16, 2000, based on facts found.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In this case, 
the rating criteria in the VA Schedule for Rating 
Disabilities for evaluating mental disorders were revised 
during the appeal period.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Under the "old" rating criteria, a noncompensable 
evaluation was assigned for neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  A 10 percent 
evaluation was assigned for less than the criteria for the 30 
percent with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating was assigned for "definite" impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and where psychoneurotic symptoms 
result in such reduction in initiative, inability, efficiency 
and reliability levels as to produce definite industrial 
impairment.  "Definite" was defined as "distinct, 
unambiguous, and moderately large in degree" and that it 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 
Vet. App.301, 303 (1993).  A 50 percent evaluation was 
assigned for a "considerable" impairment in the ability to 
establish or maintain effective or favorable relationships 
with people and when reliability , flexibility, and 
efficiency levels were so reduced as to result in 
"considerable" industrial impairment.  A 70 percent rating 
was provided when the ability to maintain effective or 
favorable relationships was "severely" impaired and when 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

Under the revised or "new" criteria, a noncompensable 
evaluation is assigned where "[a] mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication."  A 10 percent evaluation is 
assigned for "[o]ccupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication."  A 30 percent rating is provided for 
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks  (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  The next 
higher or 50 percent rating may be assigned for 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."

The next higher or 70 percent rating may be assigned for 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  The highest or 100 
percent evaluation may be assigned for "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

In this case, the veteran claimed service connection for PTSD 
in May 1991.  In August 1991, the veteran underwent VA 
examinations which included psychological testing.  The VA 
staff psychologist noted that the testing resulted in a 
profile that "was not consistent with veterans who have 
diagnosed PTSD, and the PTSD subscale was well below the 
clinical cut-off."  The examiner further stated that, based 
on the current findings, the veteran's "primary difficulties 
appear to lie in his dependence on cocaine and other 
substances".  The diagnosis was polysubstance dependence, 
rule out undifferentiated somatoform disorder.  The current 
Global Assessment of Functioning (GAF) designation as 70 
representing some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

On the VA compensation and pension evaluation, the doctor's 
report included a mental status evaluation.  The doctor noted 
that the veteran was cooperative, frank and casual.  The 
veteran initiated conversation and had no formal thought 
disorder and no looseness of associations.  Psychomotor 
activity was within normal limits.  His mood was depressed, 
affect appropriate to the content of the interview.  He 
denied having any delusions or hallucinations.  He denied any 
suicidal or homicidal ideas.  His abstracting ability was 
intact.  He was alert and fully oriented to time, person, and 
place.  His recent and remote memory was fair.  His insight 
and judgment were fair.  The diagnosis was PTSD; substance 
abuse, cocaine dependency.  The GAF designation was 65 and 
the highest in the past year was 65, which represented a 
range between some mild symptoms, as noted above, and 
moderate symptoms or moderate difficulty in social 
occupational or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

In his notice of disagreement with the initial rating, the 
veteran stated that he had been treated for PTSD at a VAMC in 
late August 1991.  That VAMC report is of record and the sole 
diagnosis was cocaine dependency.  The RO also obtained VA 
outpatient reports for 1991 and 1992; these reports do not 
show treatment for PTSD.  Some do show that the veteran was 
being seen by VA psychology service in 1991 for substance 
abuse problems.  In addition, some outpatient reports, dated 
in August and September 1991, show that the veteran was being 
seen for difficulties regarding extreme physical, verbal, and 
psychological abuse as a child.

In a December 1992 hearing before a VA hearing officer, the 
veteran testified that he had been having problems with 
sleeping and with his memory for recent events.  He stated 
that he had not sought any treatment for these problems and 
that he did not take any medication for PTSD.  When asked why 
he had not sought treatment he indicated that his condition 
was not serious enough that he would "run[] my head into a 
wall" or "walk in front of a car" but that he felt that 
"still there are deep symptoms within that I feel is 
post-traumatic stress."  He stated that he thought getting 
treatment for these symptoms "would be a good idea."  The 
veteran testified that he had been employed as a women's 
hairstylist for the past twenty years but that he did not 
have enough clients to be considered working "full time" 
since 1985.  He stated that he really did not know why he had 
been losing customers but that he felt that the economy was a 
part of it.  He also stated that it might be due to a 
"mood-swinging personality" but he was not sure of that.

Because it appeared from this evidence that some degree of 
impairment of functioning was attributable to alcohol and 
cocaine dependence, the Board remanded the case in October 
1994 for an examination in which an examiner would review all 
the medical evidence of record and express an opinion as to 
whether any existing alcohol abuse, drug abuse, or any other 
psychiatric disorder were due to or part of the 
service-connected PTSD.

In April 1997, the veteran underwent a VA PTSD examination.  
The veteran stated that he was currently working full time as 
a computer technician since December 1996.  He stated that he 
had been getting along well and that he did not believe that 
his PTSD affected his functioning at work except that he had 
a quick temper.  He also reported that he had never been 
unemployed in the last five years.  The current positive 
symptoms of PTSD included nightmares about twice a year; 
avoidance of thoughts or feelings associated with the war and 
of war-related stimuli; a sleep disorder in which he can 
sleep six to seven hours with medication but only three to 
four hours without it; and constant irritability and 
quick-temperedness which included outbursts of anger.  He did 
not currently experience intrusive thoughts, dissociative 
episodes and intense psychological distress with symbolic 
activities, feelings of detachment and estrangement from 
others, restrictive affect, impaired concentration, 
hypervigilence, or survivor guilt.

The examiner noted that psychological testing resulted in a 
valid profile which did not contraindicate PTSD but suggested 
a mild neurotic level of emotional disturbance rather than 
severe psychopathology.  The examiner noted that such 
individuals may be given to somatic expression of 
psychological conflicts but that in this case the veteran 
appeared to have had some real physical medical problems.  
The diagnoses were chronic PTSD; alcohol and cocaine 
dependence in sustained full remission.  The GAF designation 
was 75 which represented a midway point between some mild 
symptoms and a situation where, if symptoms were present, 
they were transient and expectable reactions to psychological 
stressors and there was no more than slight impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

The examiner noted that former alcohol and drug abuse may 
have been secondary to PTSD but it was not possible to fully 
determine this because neither the claims file nor clinical 
records were available for review.  However, in July 1997, 
the examiner was provided the claims file for review of the 
medical evidence and a July 1997 addendum to the April 1997 
report is of record.

In the July 1997 addendum, the examiner noted that the 
veteran had more than a 20 year history of polysubstance 
abuse/dependence (alcohol and cocaine) dating from 1966 (the 
year he was discharged from service) that was now in full 
sustained remission.  Polysubstance abuse/dependence was 
regarded as the veteran's primary problem for many years of 
his treatment at the VA.  The examiner further noted that the 
veteran continued at the present time to have no significant 
industrial impairment, but he did have mild social impairment 
related significantly to his PTSD.  The examiner stated that 
the childhood experience of the death of his mother at age 3 
probably also contributed to his difficulty with 
relationships.

In addressing the Board's request for an opinion on the 
relationship, if any, between polysubstance abuse and PTSD, 
the examiner stated that polysubstance abuse/dependence was 
not part of PTSD but was a separate diagnosis.  The examiner 
stated that the veteran had a dual diagnosis, i.e., two 
co-existing diagnoses.  The examiner expressed the opinion 
that PTSD did not "cause" addiction; that individuals react 
to the same stimulus/environment in different ways.  The 
examiner went on to provide a rationale for the opinion 
expressed.  The examiner stated that multiple factors 
contributed to the veteran's vulnerability to polysubstance 
dependence including, certainly, his experiences in Vietnam.  
The loss of his mother at age 3 and being raised by an aunt 
also were significant factors, which left him vulnerable.  
The examiner stated that lack of maternal 
guidance/supervision and nurturing support during childhood 
and adolescence for this veteran who was one of 15 children 
and whose mother died at age 3 probably also left him 
vulnerable to alcohol and drug dependence.

Based on this evidence the Board concludes that an initial 
rating higher than 10 percent for service-connected PTSD for 
the period from May 28, 1991, to May 16, 2000, is not 
warranted.  Under the old criteria, a 10 percent evaluation 
was assigned for less than the criteria for the 30 percent 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  The 
veteran is shown by the evidence -- both that dated in 1991 
and 1992 that was contemporaneous with the assignment of the 
initial rating, as well as the April-July 1997 examiner's 
reports that help to clarify what symptomatology was 
associated with the service-connected PTSD and that alcohol 
and substance abuse symptomatology was separate from the 
service-connected PTSD -- to have had no more than mild 
social impairment resulting from the service-connected PTSD 
and no significant industrial impairment.  The next higher or 
30 percent rating contemplated "definite" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and where psychoneurotic symptoms 
result in such reduction in initiative, inability, efficiency 
and reliability levels as to produce definite industrial 
impairment.  "Definite" impairment was one that was 
distinct, unambiguous, and moderately large in degree" and 
that it represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large".  The Board notes that the mild social 
impairment shown by the evidence to have resulted from the 
service-connected PTSD was shown by the reports of the VA 
psychologist and psychiatrist in August 1991 who noted mild 
to moderate symptoms with GAF designations of 65 and 70 with 
the psychologist noting, with which the later April-July 1991 
VA examiner would concur, that the veteran's "primary 
difficulties appear to lie in his dependence on cocaine and 
other substances".

With regard to the revised criteria for rating mental 
disorders, a 10 percent evaluation contemplates 
"[o]ccupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication."  The next higher or 30 percent rating is 
provided for "[o]ccupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks  (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)."  
On the August 1991 mental status evaluation, the veteran was 
cooperative, frank and casual; initiated conversation and had 
no formal thought disorder and no looseness of associations.  
Psychomotor activity was within normal limits.  His mood was 
depressed; his affect was appropriate to the content of the 
interview.  He denied having any delusions or hallucinations.  
He denied any suicidal or homicidal ideas.  His abstracting 
ability was intact.  He was alert and fully oriented to time, 
person, and place.  His recent and remote memory was fair.  
His insight and judgment were fair.  The Board concludes that 
the symptomatology shown in August 1991, which were primarily 
attributable to the alcohol and cocaine abuse diagnosis at 
that time, did not more nearly approximate the criteria for 
the 30 percent rating, and the 10 percent rating was 
appropriately assigned as the initial disability rating.

Moreover, evidence dated later than that contemporaneous with 
the initial claim and rating decision awarding service 
connection for PTSD does not show an increase in the degree 
of disability warranting the assignment of a staged rating 
earlier than May 16, 2000, when a 50 percent rating was 
assigned.  In this regard, the April-July 1997 examiner noted 
that the service-connected PTSD was manifested by mild social 
impairment.  Accordingly, for the reasons and bases noted 
above, the Board concludes that an initial rating higher than 
10 percent for service-connected PTSD for the period from May 
28, 1991, to May 16, 2000, is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


ORDER

An initial rating higher than 10 percent for 
service-connected PTSD for the period from May 28, 1991, to 
May 16, 2000, is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The service-connected PTSD is currently rated 50 percent 
disabling.  A VA outpatient treatment note dated in May 1998 
shows that the veteran was having occupational problems and 
was given notice by his employer.  The note reflects that the 
veteran was considering other options, including 
self-employment.  Evidence in the claims folder indicates 
that in 1999 the veteran had applied for a job with the 
Postal Service.

VA Mental Disorders and PTSD examination reports dated in May 
2000 are also of record.  The Mental Disorders examiner 
reviewed the medical evidence of record; the PTSD examiner 
appeared not to have reviewed previous evidence of record.  
In the Mental Disorders examination report, the examiner 
noted that the veteran reported being "on disability from 
his work where he worked the last couple of years."  
However, the examiner did not indicate where the veteran had 
been working or how he had become disabled.  In this regard, 
the PTSD examiner noted that the veteran worked as a computer 
technician for one year in 1995-1996 then "switched jobs in 
similar work until [April 1998] when he got sick with a 
bulging disk in his back and right knee problems."

Both examiners indicate that the symptoms resulting from the 
service-connected PTSD interfere with the veteran's working, 
but the reports are vague about the degree to which the 
service-connected PTSD results in occupational impairment.  
For example, the Mental Disorders examiner assigned a GAF 
designation of 45 which represents a mid-way point between 
some serious symptoms and some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  Moreover, this examiner also diagnosed alcohol abuse, 
and the PTSD examiner noted that the veteran had been clean 
until 1999 when he began to drink alcohol again and he was 
disgusted, wanted to stop drinking, and was interested in 
entering a program to help him with this goal.  The PTSD 
examiner also noted that, without treatment for PTSD and 
depression, plus continued follow-up on his medical problem, 
the veteran would not be able to keep work or maintain 
sobriety.

Because it is not clear from the medical evidence of record 
to what extent the symptoms of the service-connected PTSD are 
contributing to the veteran's recent difficulties, including 
difficulties with employment, the Board concludes that to 
ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case must be 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
treatment for the service-connected PTSD, 
if any, not already associated with the 
claims file and place them in the claims 
file.

2.  The RO should schedule the veteran 
for the type or types of VA 
examination(s) necessary to obtain the 
medical information necessary to 
adjudicate the claim for an increased 
rating for service-connected PTSD, 
currently rated as 50 percent disabling.

3.  Thereafter, the RO should also 
schedule the veteran for a VA psychiatric 
examination to ascertain the severity of 
his PTSD.  The claims folder and a copy 
of this remand should be made available 
and reviewed by the examiner prior to the 
examination of the veteran.  The examiner 
should review the veteran's entire 
medical history, prior to offering an 
assessment of industrial and social 
impairment directly due to psychiatric 
disability.  The examiner should state in 
the examination report that such review 
has been conducted.

The examiner must conduct a detailed 
mental status examination.  Any indicated 
tests or studies should be accomplished.  
The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  The examiner 
should:

a.  Indicate the exact diagnosis or 
diagnoses of the veteran's 
psychiatric disorder(s)

b.  Evaluate and describe in detail 
the effect the veteran's service-
connected psychiatric disorder may 
have on his industrial capability;

c.  Render an opinion whether the 
service-connected psychiatric 
disorder prevents employment;

d.  State whether the veteran's PTSD 
is manifested by any of the 
following symptoms.  If so 
manifested, the examiner should 
state the frequency or severity of 
the symptom.  The symptoms:

1)  depressed mood;
2)  anxiety;
3)  suspiciousness; 
4)  panic attacks;
5)  chronic sleep impairment;
6)  mild memory loss (such as 
forgetting names, directions or 
recent events);
7)  flattened affect;
8)  circumstantial, circumlocutory, 
or stereotyped speech;
9)  difficulty in understanding 
complex commands;
10)  impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks);
11)  impaired judgment;
12)  impaired abstract thinking;
13)  disturbances of motivation or 
mood;
14)  difficulty in establishing and 
maintaining effective work and 
social relationships;
15)  suicidal ideation;
16)  obsessional rituals which 
interfere with routine activities;
17)  speech intermittently 
illogical, obscure, or irrelevant;
18)  near-continuous panic or 
depression affecting the ability to 
function independently, 
appropriately, or effectively;
19)  impaired impulse control (such 
as unprovoked irritability with 
periods of violence);
20)  spatial disorientation;
21)  neglect of personal appearance 
and hygiene;
22)  difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting);
23)  inability to establish and 
maintain effective relationships;
24)  gross impairment in thought 
processes or communication;
25)  persistent delusions or 
hallucinations;
26)  grossly inappropriate 
behavior;
27)  persistent danger of hurting 
self or others;
28)  intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
person hygiene);
29)  disorientation to time or 
place; and
30)  memory loss for names of close 
relatives, own occupation, or own 
name;

e.  Discuss the effect, if any, of 
the veteran's PTSD, as opposed to 
any nonservice-connected psychiatric 
or physical disorders, on his social 
and industrial adaptability.  If it 
is medically impossible to 
distinguish symptoms resulting from 
the various disorders, the examiner 
should specifically state so in the 
examination report; and

f.  Assign a Global Assessment of 
Functioning (GAF) designation for 
the veteran's service-connected PTSD 
consistent with the DSM-IV.  The 
examiner must provide a definition 
of the score assigned and should 
indicate the degree of impairment it 
represents or otherwise explain the 
significance of the score.  The 
report should contain complete and 
detailed rationale for all opinions 
expressed.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO review the evidence of record 
and determine whether a claim for a total 
rating based on individual 
unemployability has been reasonable 
raised in this case in conjunction with 
the veteran's claim for an increased 
rating for service-connected PTSD.  If 
so, the RO should forward him the 
appropriate application form for such a 
claim.  McGrath v. Brown, 5 Vet. App. 57 
(1993).

6.  The RO should readjudicate the claim 
for an increased disability rating for 
service-connected PTSD.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



